            Case 3:20-cv-00684-AC     Document 42      Filed 02/18/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


SHANTE HAYES, individually and on                          No. 3:20-cv-00684-AC
behalf of others similarly situated,
                                                           ORDER
                      Plaintiffs,

       v.

UMPQUA BANK and DOES 1
through 100,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge John Acosta issued a Findings and Recommendation on August 4,

2020, in which he recommends that this Court deny Angela Winamaki’s Motion to Intervene and

Motion to Stay and Plaintiff’s joinder in Angela Winamaki’s Motion to Stay. F&R, ECF 31. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).



1 – ORDER
         Case 3:20-cv-00684-AC        Document 42       Filed 02/18/21     Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 33. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [31].

Therefore, Angela Winamaki’s Motion for Stay [19], joined by Plaintiff [22], and Angela

Winamaki’s Motion to Intervene [17] are DENIED.

       IT IS SO ORDERED.



       DATED: _______________________.
                February 18, 2021



                                                    ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 – ORDER
